DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 3 and 5:  the second switch (160) is shown as being placed in series with the load (170), where both are in parallel across the two DC conductors.  But, as shown in figures 4 and 6, the second switch and load are connected in series between the two DC conductors.  Figures 3 and 5 give the incorrect impression of the relative placement of these two components.
Figures 1, 3, 5 and 7-8:  the controller (140) is shown as being downstream of the first switch (130).  But figures 2, 4 and 6 show that the controller is upstream of the first switch.  Figures 3, 5 and 7-8 give the incorrect impression of the relative placement of these two components. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Applicants are requested to provide a new title that more clearly identifies the aspect of the wireless power reception device that is the focus of the disclosed improvement (not just a generic receiver).
Claim Objections
Claim 9 is objected to because it recites “wherein the identifying comprises”.  But the last four lines (turning on/off the first switch) are not a function of the identifying; the on/off switch control further defines the outputting method step.  
Appropriate correction is required.  This objection would be overcome should the Applicants adopt the suggested amendments to claim 9, as detailed in the §112(b) rejection, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, it is unclear if the Applicants are claiming the capacitor or not.  The claims are directed to how the threshold is identified, and only passively refer to the capacitor as being included in the rectifier.  If the capacitor is to be claimed, it should be explicitly and definitively introduced as a distinct claimed limitation.
Regarding claim 9 and its dependents, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “outputting the rectified power to an external electronic device by the output terminal” (line 7) , and the claim also recites “turning on the first switch so as for the rectified power to be supplied to the output terminal” (lines 9-10) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the method step of both “outputting the rectified power [] by the output terminal” and “turning on the first switch so as for the rectified power to be supplied to the output”.  In other words, the claim broadly recites that power is output 
The Applicants appear to be both: 1) reciting the actual method step of outputting power; and 2) setting forth conditions for when and how power would be output or not.  This creates an indefiniteness problem.  Claims 10-15 are similarly rejected as they depend from indefinite claim 9.
To overcome the rejection, the Applicants may consider the following ending for claim 9:
identifying the intensity of the rectified power; 
turning on the first switch to output the rectified power to an external electronic device by the output terminal when the intensity of the rectified power falls with a preset range; and 
turning off the first switch to block the rectified power from the output terminal when the intensity of the rectified power does not fall within the preset range.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudrick (US 2012/0104867).

a reception coil (702) configured to receive power from a wireless power transmission device; 
a rectifier (704) configured to rectify the received power; 
an output terminal (“to load”) configured to output the rectified power to an external electronic device; 
a first switch (710) provided between the rectifier and the output terminal; and 
a controller (714) configured to identify the rectified power (via 712, 708), turn on the first switch so as for the rectified power to be supplied to the output terminal based on intensity of the rectified power falling within a preset range (par 52, 57), and turn off the first switch so as to block the supply of the rectified power to the output terminal based on the intensity of the rectified power not falling within the preset range (par 52, 57).  
While the claim recites that it is the intensity of the rectified power that is identified, the specification indicates that this is done by identifying the voltage and comparing it to a preset range (see par 55).  It is noted that with the first switch open, there is no completed current path out of the rectifier and there can be no power.  Power equals voltage times current.  If current is zero, then so is power.  It appears that the only voltage can inform the controller of when to operate the switch (not “power”).  Or, since power equals voltage squared divided by resistance, any measure of voltage would also “identify” the power.  Mudrick discloses detecting rectifier output voltage and 
With respect to claim 3, Mudrick discloses: 
a third switch (fig 5, item 312) provided between the reception coil and the rectifier, -3-CHOI et al.Atty Docket No.: MJS-6280-396 Appl. No.: To Be Assigned 
wherein the controller is further configured to: 
identify whether the received power is greater than or equal to a preset threshold value (par 51), turn off the third switch so as to block supply of the received power to the rectifier based on the received power being greater than or equal to the preset threshold range (par 46, 51), and turn on the third switch so as to supply the received power to the rectifier based on the received power being less than the preset threshold value (par 46, 51).  
Mudrick discloses a switch (312) that selectively connects/disconnects the receiver coil and rectifier (par 46).  Mudrick discloses that several events can cause the controller to operate this switch, including identifying if the receiver is plugged into a wired charging source (par 51).  This wired charging source is interpreted as “identify whether the received power is greater than or equal to a preset threshold value”.  The claim does explicitly recite any type of sensor or otherwise explain how the controller is configured to “identify” the “received power”.  
Alternatively, Mudrick opens switch 312 when the receiver is to be cloaked (par 48).  The receiver knows when it is to cloak when it receives communication from the transmitter.  The reception of this communication is interpreted as the identification of 
With respect to claim 5, Mudrick discloses: a communication interface (the entire Mudrick receiver is a communication interface, whereby communication is sent by impedance modulation; see par 46-47), wherein the controller is further configured to control the communication interface to transmit the information of the preset range to the wireless power transmission device based on the intensity of the rectified power not falling within the preset range (by opening/closing switch 710; Mudrick changes the load seen by the transmitter; thereby sending information).  
It is unclear why claim 5 recites that the information is “of the preset range” itself and not of whether or not the intensity of the rectifier power is within the preset range.  If the preset range is 5-10V and the detected voltage is 12V – why would the receive send information about “5-10V” to the transmitter?  Shouldn’t it send information about the 12v instead?
With respect to claim 6, Mudrick discloses a converter (706) configured to convert the rectified power to a preset intensity.  
With respect to claim 7, Mudrick discloses the output terminal is in a form in which wired connection to a power terminal of the external electronic device is available (Mudrick discloses a wired output “to load”; this connection is not wireless).
With respect to claim 8, Mudrick discloses the output terminal is in a form of a connector (fig 8, arrowed line labeled as “to load”) that is connected to a power terminal of the external electronic device (inherent for the load to actually receive the wired output power).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick in view of Shimokawa (US 2016/0226298) and in further view of Nakano (US 2014/0300189).
Mudrick discloses the wireless power reception device of claim 1 comprises a first switch and a controller that identifies the intensity of the rectified power, but does not expressly a second switch.  Shimokawa discloses a wireless power reception device (fig 4A; par 72-105) comprising:
a reception coil (21) configured to receive power from a wireless power transmission device; 
a rectifier (22a) configured to rectify the received power; 
an output terminal (either input or output terminal of 22b) configured to output the rectified power to an external electronic device; 
a first switch (28) provided between the rectifier and the output terminal; and 

Shimokawa further discloses:
the first switch (28) is provided downstream of the rectifier; and 
a load (29) serially connected to the first switch, wherein the controller is further configured to: turn off the first switch so as to block the supply of the rectified power to the load based on the intensity of the rectified power falling within the preset range (par 75, 85, 89), and turn on the first switch so as for the rectified power to be supplied to the load based on the intensity of the rectified power not falling within the preset range (par 79, 85, 92).  
Shimokawa discloses that one switch (28) completes both functions of selectively connecting an output terminal or a dummy load to the rectifier output.  Only one component (output or dummy load) is connected at a time.  They are mutually exclusive.  Shimokawa does not expressly disclose a distinct second switch to complete this functionality. 
Nakano (fig 2, 7; par 49, 54) discloses a distinct switch (SW2a-b) that is used to selectively connect a dummy load (Ra, Rb) to a wireless power receiver DC bus (dummy load 23 is shown within receiver in figure 2).  Shimokawa and Nakano are analogous because they are from the same field of endeavor, namely dummy loads in 
Mudrick and the combination of Shimokawa and Nakano are analogous because they are from the same field of endeavor, namely voltage-dependent switches to selectively route power in a wireless power receiver.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Mudrick to include the dummy load, as taught by Shimokawa/Nakano.  The motivation for doing so would have been to increase the power drawn by the transmitter.  Without a dummy load, the power absorbed by the receiver could drop and the transmitter could interpret this as a full battery and cease supplying power.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick in view of Kim (US 2012/0153903).
Mudrick discloses identifying when the received power is greater than or equal to a threshold to determine when to disconnect the rectifier from the receiver coil (see art rejection of claim 3).  Mudrick does not expressly disclose that this threshold is based on an internal pressure of a capacitor included in the rectifier. 
Kim discloses that it is known in the art that rectifier voltage is “based on” based on an internal pressure of a capacitor included in the rectifier (par 8).  Mudrick and Kim are analogous because they are from the same field of endeavor, namely rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one 
The claim only broadly recites that the threshold is “based on” a structural element that is not explicitly defined in the claim.  Different capacitors would exhibit different “pressures” and different power transfer systems would induce different voltages in the receiver.  There are many variables at play and they are all “based on” each other.  The skilled artisan would have understood that Mudrick’s performance (including the ability to detect transmitter communication) is “based on” all components in the path of the communication (including a capacitor and its pressure). 
Second, whatever is the value of the Mudrick threshold, the skilled artisan would have been able to create an equation using the capacitor pressure and still arrive at the original value (i.e. the capacitor pressure doesn’t change how Mudrick operates).
Third, the claim does not identify how the capacitor pressure is used.  The phrase “based on” implies the presence of additional equations and changes.  For whatever numerical value is used to express the capacitor pressure, the skilled artisan would have been motivated to conceive of an equation that then subtracts this same value; thereby resulting in the threshold disclosed in the reference.  If the Mudrick threshold is Y and the capacitor pressure is X; then Y = Y + X – X is “based on” X.  
If the Applicants’ improvement over the prior art is how this capacitor pressure is actually used to affect nonobvious functionality in a wireless power receive, then the claim should be amended to explicitly recite how.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836